Citation Nr: 1824390	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-32 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for anxiety.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for vision problems. 

4.  Entitlement to service connection for middle back injury.

5.  Entitlement to service connection for right leg injury.

6.  Entitlement to service connection for left elbow.

7.  Entitlement to nonservice connected pension prior to December 20, 2013.

8.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979 and from January 1991 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi and from an April 2014 rating decision issued by the RO in St. Petersburg, Florida.

The Board notes that though the Veteran requested a Board hearing on his September 2014 and February 2016 VA Form 9s, he opted to withdraw those requests for hearings in correspondence received in January 2018.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As indicated above, the Veteran claims entitlement to service connection for various conditions, including anxiety, depression, an eye or vision condition, a back injury, a right leg injury, and a left elbow injury.  His VA and private treatment records indicate, at the very least, that he may have anxiety, depression, an eye and/or vision condition, a back condition, a right leg condition, and a left elbow condition.  See, e.g., November 2012 Compensation and Pension Exam Report; VA treatment records, January 2012 Orthopedic Consult Note.  However, the Veteran has not been afforded a VA examination for the purpose of determining whether he has any such conditions, or for the purpose of determining their etiologies.  The Board finds that VA examination opinions addressing the presence and etiology of the claimed conditions would be helpful in the adjudication of these claims.  Thus, appropriate examinations should be performed and said opinions should be obtained.

These VA examination opinions, and the subsequent adjudication of those service connection claims, may have a significant impact on the Veteran's claims of entitlement to nonservice connected pension prior to December 20, 2013 and entitlement to TDIU.  Therefore, those claims are "inextricably intertwined" with the service connection claim, and they must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the complete updated VA and private records of all evaluations and treatment the Veteran has received for his claimed anxiety, depression, eye or vision condition, back condition, right leg condition, left elbow condition, and frostbite of his bilateral fingers and toes.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder, pursuant to the provisions of 38 C.F.R. § 3.159(c).

2.  After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's claimed anxiety, depression, eye or vision condition, back condition, right leg condition, and left elbow condition.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.

Specifically, the examiner is asked to address whether anxiety, depression, eye or vision condition, back condition, right leg condition, and left elbow condition, if present, are at least as likely as not (a 50 percent or greater probability) etiologically related to active service.  In reaching an opinion, the examiner is specifically asked to consider that the Veteran left active service in May 1991 and that his medical records indicate that he may have anxiety, depression, an eye and/or vision condition, a back condition, a right leg condition, and a left elbow condition.  The examiner should also consider the Veteran's statements as to how these conditions were incurred. 

3.  After completing the above actions and any other indicated development, the issues of entitlement to service connection for anxiety, depression, vision problems, a middle back injury, a right leg injury, and a left elbow condition; entitlement to nonservice connected pension prior to December 20, 2013; and entitlement to TDIU must be readjudicated.  

If any of the claims on appeal remain denied, a supplemental statement of the case must be provided to the Veteran, and after he has had an adequate opportunity to respond, the appeal must then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



